Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


       GOVERNMENT EMPLOYEES INSURANCE
       CO., GEICO INDEMNITY CO., GEICO
       GENERAL INSURANCE COMPANY and
       GEICO CASUALTY CO.,

              Plaintiffs,                                      Case No.: 1:20-cv-21558-KMW
       vs.

       JOSE DEJESUS GOMEZ-CORTES, M.D., et
       al.,

             Defendants.
       ______________________________________/

                     PLAINTIFFS’ MEMORANDUM IN OPPOSITION
                      TO DEFENDANTS’ MOTION TO DISMISS AND
                ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT

             Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO General
   Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”) respectfully
   submit this memorandum in opposition to the motion, by Defendants Jose Ramon Cabrera (“J.
   Cabrera”), Nestor Fernandez, M.D. (“Fernandez”), Doctor Max Medical Center Corp. (“Doctor
   Max”), Irene Cabrera (“I. Cabrera”), Jacqueline Leva, M.D. (“Leva”), and Pedro Herrera
   Villafranca, LMT (“Villafranca”)(collectively the “Moving Defendants”), to dismiss Plaintiffs’
   Complaint or, in the alternative, for a more definite statement. See Docket No. 24. 1


   1
     To the extent that the Moving Defendants’ motion seeks a more definite statement, the Moving
   Defendants failed to comply with Local Rule 7.1(a)(3). Local Rule 7.1(a)(3) requires a party
   contemplating a motion for a more definite statement to confer – or at least make a reasonable
   effort to confer – with the opposing party “in a good-faith effort to resolve by agreement the issues
   to be raised in the motion.” However, the Moving Defendants did not contact Plaintiffs in any
   manner to discuss their supposed need for a more definite statement, as confirmed by the fact that
   the Moving Defendants’ motion fails to include the certification required by Local Rule 7.1(a)(3).
   Standing alone, this warrants denial of their motion to the extent that it seeks a more definite
   statement. See, e.g., Local Rule 7.1(a)(3); see also Government Employees Ins. Co., et al. v.
   Alternative Medical Center of Florida, Inc., et al., S.D. Fla Case No. 1:17-cv-21375-RNS, at
   Docket No. 17, pp. 2-3 (in extremely similar federal PIP fraud action, denying the defendants’
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 2 of 18



                                              SUMMARY
           In its detailed Complaint, GEICO alleges – in substance – that the Moving Defendants,
   together with their co-Defendants Jose DeJesus Gomez-Cortes, M.D. (“Gomez-Cortes”), Wellness
   Healthcare Clinic Corp. (“Wellness Healthcare”), Tamara Y. Hernandez (T. Hernandez”), Adrian
   Hernandez Aleman (“Aleman”), Mario Lopez, L.M.T. (“M. Lopez”), and Jorge Simon Roque,
   L.M.T. (“Simon”), submitted, or caused to be submitted, a massive amount of fraudulent no-fault
   (“no-fault”, “personal injury protection”, or “PIP”) insurance billing to GEICO. See Docket No.
   1. 2
           As discussed below, the Moving Defendants’ arguments for dismissal ignore the detailed
   facts set forth in the Complaint and are at odds with the pertinent law, including the law that has
   developed in numerous, highly analogous no-fault insurance fraud cases in the 11th Circuit and
   across the country. Indeed, the Moving Defendants somehow manage to avoid citing to any of the
   many federal decisions – in substantially similar anti-PIP fraud cases – that decisively refute every
   one of their arguments. As discussed herein, the Moving Defendants’ motion to dismiss therefore
   should be denied in its entirety.
                                         BACKGROUND
           GEICO commenced this action on April 13, 2020. See Docket No. 1. Because it is
   impossible to describe every aspect of the detailed, 215-page Complaint in a relatively brief
   memorandum of law, GEICO respectfully refers the Court to the Complaint for the full contours
   of the Moving Defendants’ and their co-Defendants’ interrelated fraudulent schemes.
           Briefly, however, and as more fully set forth in the Complaint, GEICO alleges – among
   other things – that:
           (i)     I. Cabrera, Aleman, Leva, Gomez-Cortes, Villafranca, Simon, M. Lopez, and
                   Doctor Max submitted a massive amount of fraudulent PIP billing through Doctor
                   Max to GEICO, which misrepresented the medical necessity of the underlying



   motion for a more definite statement where the defendants “failed to comply with Local Rule
   7.1(a)(3), requiring that parties confer before filing a motion … for a more definite statement.”)
   2
    These allegations are not pleaded in a conclusory vacuum. Rather, the Complaint sets forth
   numerous, claim-specific examples of the Moving Defendants’ fraudulent misrepresentations and
   acts of fraudulent concealment, detailing the “who, what, when, where, and why” of a large number
   of the Moving Defendants’ discrete fraudulent acts. See Docket No. 1, passim.



                                                    2
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 3 of 18



                  healthcare services, whether the services had actually been performed in the first
                  instance, the identities of the actual service providers, and concealed the fact that
                  they were unlawfully billing GEICO for “physical therapy” services that were
                  performed – to the extent that they were performed at all – by unsupervised massage
                  therapists 3; and
          (ii)    J. Cabrera, T. Hernandez, Fernandez, Gomez-Cortes, and Wellness Healthcare also
                  submitted a massive amount of fraudulent PIP billing through Wellness Healthcare
                  to GEICO, which misrepresented the medical necessity of the underlying
                  healthcare services, whether the services had actually been performed in the first
                  instance, the identities of the actual service providers, and concealed the fact that
                  they too were unlawfully billing GEICO for “physical therapy” services that were
                  performed – to the extent that they were performed at all – by unsupervised massage
                  therapists.
   See Docket No. 1, ¶¶ 70-267.
          Relatedly, GEICO alleges that Leva, who falsely purported to serve as Doctor Max’s
   medical director, and Fernandez and Gomez-Cortes, who falsely purported to serve as Wellness
   Healthcare’s medical directors, never legitimately fulfilled their required duties as medical
   directors, because – had they done so – they would have observed and put an end to the pervasive
   fraudulent and unlawful activity at Doctor Max and Wellness Healthcare. See Docket No. 1, ¶¶
   64-69, and passim. By extension, GEICO alleges that all of the PIP billing that the Moving
   Defendants and their co-Defendants caused to be submitted through Doctor Max and Wellness
   Healthcare, respectively, falsely represented that Doctor Max and Wellness Healthcare were
   eligible to receive PIP reimbursement, when in fact Doctor Max and Wellness Healthcare were


   3
     As set forth in great detail in GEICO’s Complaint, massage therapy is not eligible for PIP
   reimbursement, and health care clinics such as Doctor Max and Wellness Healthcare cannot
   recover PIP benefits for services performed by unsupervised massage therapists. Accordingly, to
   conceal the fact that they were billing GEICO for services provided by unsupervised massage
   therapists, the Moving Defendants falsely represented, in virtually all of their “physical therapy”
   bills, that Gomez-Cortes – a physician – either personally performed the “physical therapy”, or
   else directly supervised the “physical therapy”. See Docket No. 1, ¶¶ 64-117, and passim. This
   made it appear as if the putative “physical therapy” services were lawfully provided, lawfully
   billed, and eligible for PIP reimbursement, when in fact they were not. Id. In actuality, Gomez-
   Cortes could not possibly have performed or even supervised such a massive volume of “physical
   therapy” services, especially in light of his superhumanly-crowded work schedule. See id.



                                                    3
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 4 of 18



   not eligible to receive PIP reimbursement because – in violation of the Florida Health Care Clinic
   Act (the “Clinic Act”, Fla. Stat. § 400.990, et seq.) – they operated without legitimate medical
   directors who legitimately fulfilled their statutory duties as clinic medical directors. Id.
          Based on these allegations – which are pleaded in granular detail, with many claim-specific
   examples of the Moving Defendants’ and their co-Defendants’ fraudulent and unlawful activity –
   GEICO asserts claims against the Moving Defendants for, variously, civil RICO violations under
   18 U.S.C. § 1962(c) and (d), violation of the Florida Deceptive and Unfair Trade Practices Act
   (the “FDUTPA”), violation of the Florida Civil Remedies for Criminal Practices Act (the
   “FCRCPA”), common law fraud, and unjust enrichment. Through these claims, GEICO seeks to
   recover the money it already has paid on the fraudulent billing that the Moving Defendants and
   their co-Defendants submitted, or caused to be submitted, through Doctor Max and Wellness
   Healthcare. See Docket No. 1, ¶¶ 421-465, and 556-600. In addition, GEICO seeks a declaratory
   judgment to the effect that it is not liable to pay any of the more than $75,000.00 in outstanding
   and unpaid PIP billing that the Moving Defendants and their co-Defendants have submitted
   through Doctor Max and Wellness Healthcare, because of the fraudulent and unlawful conduct
   alleged in the Complaint. See Docket No. 1, ¶¶ 277-285.
                                              ARGUMENT
   I.     The Moving Defendants’ Motion Should be Denied to the Extent That it Seeks
          Dismissal of Plaintiffs’ Complaint Pursuant to Rule 12(b)(6)

          As discussed below, none of the Moving Defendants’ arguments for dismissal has any
   merit. Indeed, anti-PIP fraud complaints pleaded in a virtually identical manner as GEICO’s
   Complaint in the present case – and even anti- PIP fraud complaints with a substantially lesser
   amount of detail – repeatedly have been held sufficient by federal courts both within and outside
   of the Eleventh Circuit, including by this Court.
   A.     GEICO’s Declaratory Judgment Claim is Legally Sufficient

          GEICO’s First Cause of Action seeks a declaratory judgment to the effect that Doctor Max,
   Wellness Healthcare, and the other healthcare clinic Defendants in this case 4 may not recover on



   4
    In addition to Doctor Max and Wellness Healthcare, there are six other healthcare clinic
   Defendants in this case, namely Defendants Fernandez Medical Services Inc. f/k/a Pacific Health
   Rehabilitation, Inc., Pain Relief Clinic of Homestead Corp., Health and Wellness Services Inc.,



                                                       4
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 5 of 18



   any of their outstanding PIP billing, because of the fraudulent and unlawful activity described in
   the Complaint. See Docket No. 1, ¶¶ 277-285. The Moving Defendants contend that GEICO
   cannot state this claim for a declaratory judgment because GEICO failed “to establish the requisite
   pleading requirement of demonstrating a real and immediate threat of future harm.” See Docket
   No. 24, p. 8.
          The Moving Defendants are wrong. First, “[f]or a justiciable controversy under the
   Declaratory Judgment Act to exist, the alleged facts must show that there is a substantial controversy
   between parties having adverse legal interests of sufficient immediacy and reality to warrant the
   issuance of a declaratory judgment.” Cameron v. Scottsdale Ins. Co., 2016 U.S. Dist. LEXIS 176648
   at *5 (S.D. Fla. 2016)(internal quotations and citation omitted). Of course, in the present case,
   GEICO alleges that the Moving Defendants and their co-Defendants have submitted more than
   $75,000.00 in billing through Doctor Max and Wellness Healthcare to GEICO that currently remains
   outstanding and unpaid, and seeks a declaration that it need not pay the billing because of the
   fraudulent activity alleged in the Complaint. See Docket No. 1, ¶¶ 277-285, and passim. The
   immediate controversy therefore is obvious.
          Even so, the Moving Defendants suggest that GEICO’s ability to investigate or deny PIP
   claims somehow mandates dismissal of GEICO’s declaratory judgment claim. However, the Moving
   Defendants never get around to explaining why this actually should be the case. Were GEICO to
   deny the PIP claims, Doctor Max, Wellness Healthcare, and the other Clinic Defendants then could
   commence a breach of contract action to recover on the PIP claims. See, e.g., Fla. Stat. §
   627.736(10); State Farm Mut. Auto. Ins. Co. v. Nichols, 932 So. 2d 1067, 1072 (Fla. 2006)(noting
   that “[t]he purpose of a PIP suit is to recover damages for breach of an insurance contract.”);
   Progressive Exp. Ins. Co. v. McGrath Cmty. Chiropractic, 913 So. 2d 1281, 1285 (Fla. 2d DCA
   2005)(a medical provider may bring an action for PIP benefits if the insured has assigned “his or her
   right to such benefits under the policy to the medical provider.”) Indeed, and as explicitly alleged in
   GEICO’s Complaint, “Defendants have hired law firms to pursue collection of the fraudulent charges
   for the Fraudulent Services from GEICO and other insurers. These law firms routinely file expensive
   and time-consuming litigation against GEICO and other insurers if the charges are not promptly paid
   in full.” See Docket No. 1, ¶ 686.


   Restorative Therapy Center Inc., Global Care Services Inc., and Palmetto Health Medical Center
   Corp. (collectively, with Doctor Max and Wellness Healthcare, the “Clinic Defendants”).



                                                     5
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 6 of 18



          Against this backdrop, federal courts in Florida – including the 11th Circuit – consistently
   have permitted plaintiff-insurers to seek declaratory judgments to the effect that they are not liable
   to pay any pending, allegedly-fraudulent insurance billing. See, e.g., State Farm Fire & Cas. Co. v.
   Silver Star Health & Rehab, 739 F.3d 579, 584 (11th Cir. 2013)(affirming declaratory judgment for
   insurer, to the effect that the insurer was not liable to pay pending PIP billing from healthcare
   provider that operated in violation of Florida law); Gov't Emples. Ins. Co. v. Quality Diagnostic
   Health Care Inc., 2019 U.S. Dist. LEXIS 220674 at * 19 - * 23 (S.D. Fla. 2019)(granting GEICO
   summary judgment on identical declaratory judgment claim, in substantially similar PIP fraud
   action); Gov't Emples. Ins. Co. v. Clear Vision Windshield Repair, L.L.C., 2017 U.S. Dist. LEXIS
   47353 at *11 - *12 (M.D. Fla. 2017)(denying motion to dismiss GEICO’s declaratory judgment
   claim, which sought a declaration that it was not required to pay outstanding insurance billing
   because of the fraudulent activity alleged in the complaint); State Farm Mut. Auto. Ins. Co. v.
   Comprehensive Physician Servs., 2014 U.S. Dist. LEXIS 172824 at *7 - *8                     (M.D. Fla.
   2014)(denying motion to dismiss plaintiff-insurer’s declaratory judgment claim, where insurer
   sought a declaration that it was not liable to pay any pending, fraudulent PIP billing); State Farm
   Mut. Auto. Ins. Co. v. Physicians Group of Sarasota, L.L.C., 9 F. Supp. 3d 1303, 1313 (M.D. Fla.
   2014)(same). 5
          Indeed, in another recent and substantially-similar PIP fraud case, Government Employees
   Insurance Co. et al. v. DG Esthetic and Therapy Center, Inc. et al., S.D. Fla. Case No. 1:18-cv-
   20921-CMA, the defendants raised the exact same argument that the Moving Defendants now
   advance herein. See DG Esthetic, at Docket No. 21, pp. 7-8 (arguing, in substance, that GEICO
   could not show a real and immediate threat of future harm because it had the ability to investigate
   and deny the defendants’ PIP claims). After GEICO raised the same counterarguments set forth



   5
     In this context, it is worthwhile to note that, in Gov't Emples. Ins. Co. v. KJ Chiropractic Ctr. LLC,
   2013 U.S. Dist. LEXIS 185731 at *26 - *27 (M.D. Fla. 2013), adopted by Gov't Emples. Ins. Co. v.
   KJ Chiropractic Ctr. LLC, 2014 U.S. Dist. LEXIS 28913 (M.D. Fla. 2014), a court in the Middle
   District dismissed a declaratory judgment claim seeking a different kind of declaration to the effect
   that GEICO was not obligated to pay “future No-Fault insurance claims” (emphasis in original),
   because there was no showing of a legitimate case or controversy regarding any as-yet-unsubmitted,
   prospective future claims. By contrast, in the present case, GEICO seeks a declaration that it is not
   liable to pay pending PIP claims that Defendants already have submitted through Clinic Defendants.
   As set forth above, numerous federal courts – including the 11th Circuit – have permitted insurers to
   seek declaratory judgments as to already-submitted and currently-pending PIP claims.



                                                      6
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 7 of 18



   above (see DG Esthetic, at Docket No. 22, pp. 7-9), Judge Altonaga denied the DG Esthetic
   defendants’ motion to dismiss GEICO’s declaratory judgment claim. See DG Esthetic, at Docket
   No. 29; see also Alternative Medical Center of Florida, supra, at Docket No. 17, p. 5 (holding that
   a virtually identical declaratory judgment claim was legally sufficient, based on substantially
   similar PIP fraud claims pleaded in a substantially identical manner as GEICO’s Complaint in the
   present case).
   B.     GEICO’s RICO Claims are Legally Sufficient
          The Moving Defendants also contend that GEICO’s RICO claims are not sufficient,
   because: (i) GEICO supposedly has not pleaded racketeering “enterprises” that are sufficiently
   distinct from the RICO “persons” (i.e., the individual defendants on the substantive RICO claims
   under 18 U.S.C. § 1962(c)); and (ii) GEICO supposedly has not sufficiently alleged that the alleged
   RICO “persons” participated in the operation and management of the alleged racketeering
   enterprises. See Docket No. 24, pp. 9-15.
          Again, the Moving Defendants are incorrect. First, GEICO alleges that the individual Clinic
   Defendants, including Doctor Max and Wellness Healthcare – all of which are corporations – are the
   individual RICO enterprises. See Docket No. 1, ¶¶ 422, 557, and passim; see also 18 U.S.C. §
   1961(4), defining “enterprise” to mean – among other things – “any … corporation”. However,
   GEICO does not allege the individual Clinic Defendants to be among the RICO “persons” – i.e., the
   defendants on the respective RICO claims. Rather, the RICO “persons” – or the defendants in
   GEICO’s civil RICO claims – are the natural persons who operated and managed the respective
   Clinic Defendant enterprises, and the individual Clinic Defendants are not defendants in GEICO’s
   RICO claims. 6


   6
     For example, GEICO’s Thirty-Eighth Cause of Action – for substantive RICO violations under
   Section 1962(c) – alleges Doctor Max to be the racketeering enterprise, but does not name Doctor
   Max as a defendant on the claim. Rather, the defendants on GEICO’s Thirty-Eighth Cause of
   Action are Aleman, I. Cabrera, and Leva, the RICO “persons” who are alleged to have participated
   in the operation and management of Doctor Max. See Docket No. 1, ¶¶ 556-563. Thus, the RICO
   “persons” – namely Aleman, I. Cabrera, and Leva – are totally distinct from the Doctor Max
   racketeering enterprise. Along similar lines, GEICO’s Twentieth Cause of Action – also for
   substantive RICO violations under Section 1962(c) – alleges Wellness Healthcare to be the
   racketeering enterprise, but does not name Wellness Healthcare as a defendant on the claim.
   Instead, the defendants on GEICO’s Twentieth Cause of Action are J. Cabrera, T. Hernandez,
   Gomez-Cortes, and Fernandez, the RICO “persons” who are alleged to have participated in the
   operation and management of Wellness Healthcare. Accordingly, the RICO “persons” – J.



                                                   7
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 8 of 18



           In this context, it is well-settled that corporate RICO enterprises such as the Clinic
   Defendants are sufficiently distinct – for RICO purposes – from their shareholders and employees,
   even if a corporate RICO enterprise is closely-held. See, e.g., Ray v. Spirit Airlines, Inc., 836 F.3d
   1340, 1355-1356 (11th Cir. 2016)(“The Supreme Court has held that, where the defendant is a natural
   person, he is distinct for RICO purposes from a closely held corporation of which he is the president
   and sole shareholder. … Thus, RICO’s distinctiveness requirement is met where an individual
   defendant engages in a pattern of racketeering activity through a corporation, even a corporation of
   which the defendant is the sole shareholder.”)
           Indeed, in highly analogous federal anti-PIP fraud cases, federal courts consistently have
   rejected arguments to the effect that an owner or employee of an allegedly fraudulent healthcare
   practice/RICO enterprise was not sufficiently distinct from the practice/enterprise to support RICO
   liability. See, e.g., DG Esthetic, supra, at Docket Nos. 21 at pp. 4-5, 22 at pp. 9-11, 29, and 31 at pp.
   6-9 (rejecting this argument, and denying motion to dismiss virtually identical civil RICO claims in
   highly-analogous action); State Farm Mut. Auto. Ins. Co. v. Radden, 2017 U.S. Dist. LEXIS 54093
   at * 4 - * 5 (E.D. Mich. 2017)(rejecting this argument, and holding that plaintiff-insurer sufficiently
   alleged RICO enterprise that was distinct from the RICO person by alleging a healthcare practice
   through which the fraudulent billing was submitted as the enterprise, and its owner as the person);
   Liberty Mut. Ins. Co. v. Excel Imaging, P.C., 879 F. Supp. 2d 243, 274-275 (E.D.N.Y,
   2012)(rejecting this argument); Allstate Ins. Co. v. Lyons, 843 F. Supp. 2d 358, 368-369 (E.D.N.Y.
   2012)(same); Allstate Ins. Co. v. Palterovich, 653 F. Supp. 2d 1306, 1316 (S.D. Fla. 2009)(noting
   that the RICO statute “imposes a ‘distinctness’ requirement whereby the ‘person’ and the ‘enterprise’
   identified must be separate and distinct entities. … This limitation applies, however, only when the
   singular person or entity is defined as both the person and the only entity comprising the
   enterprise.”)(Internal quotations and citations omitted)(emphasis added).
           Even if there was some merit to the Moving Defendants’ argument – and, as discussed
   above, there is not – questions regarding whether a RICO “enterprise” is distinct from the RICO
   “persons” or defendants should not be resolved at the pleading stage. See, e.g., Hepp v. Paul Revere
   Life Ins. Co., 120 F. Supp. 3d 1328, 1345 (M.D. Fla. 2015)(determining that distinctness questions
   were best resolved on summary judgment, not a motion to dismiss, and noting that “distinctness is


   Cabrera, T. Hernandez, Gomez-Cortes, and Fernandez – are totally distinct from the Wellness
   Healthcare racketeering enterprise.



                                                      8
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 9 of 18



   a fact-intensive inquiry that is not driven solely by formal legal relationships.”)(Internal quotations
   and citation omitted); Lawrence Holdings, Inc. v. ASA Int’l, Ltd., 2014 U.S. Dist. LEXIS 154246
   at *22 - *26 (M.D. Fla. 2014)(denying motion to dismiss RICO claims on distinctiveness grounds,
   despite the fact that the plaintiffs alleged that the “persons liable are the same as the alleged
   enterprise”, because “questions of distinctiveness between RICO actors and an enterprise present
   a fact-intensive inquiry” that is “better suited for disposition under Fed. R. Civ. P. 56, with
   reference to the materials on file obtained during discovery.”)
          In addition, the Moving Defendants appear to contend that GEICO has not sufficiently
   alleged that Aleman, I. Cabrera, and Leva participated in the operation and management of the
   Doctor Max racketeering enterprise, or that J. Cabrera, T. Hernandez, Gomez-Cortes, and
   Fernandez participated in the operation and management of the Wellness Healthcare racketeering
   enterprise. See Docket No. 24, pp. 12-15. However, GEICO clearly alleges that Aleman and I.
   Cabrera owned and controlled the Doctor Max enterprise, and that Leva purported to serve as
   “medical director” for the Doctor Max enterprise, with the attendant legal responsibilities under the
   Clinic Act.
          Along similar lines, GEICO clearly alleges that J. Cabrera and T. Hernandez owned and
   controlled the Wellness Healthcare enterprise, and that Fernandez and Gomez-Cortes purported to
   serve as “medical directors” for the Wellness Healthcare enterprise, again with the attendant legal
   responsibilities under the Clinic Act. See Docket No. 1, ¶¶ 8, 10, 20-22, 31-33, 48-54, and passim.
          In this context, even lower level participants under the direction of upper management may
   be found to satisfy the operation and management test where they “knowingly implement[]” and
   “make decisions” under the direction of upper management. State Farm Mut. Auto. Ins. Co. v.
   Kugler, 2011 U.S. Dist. LEXIS 107005 at * 22 - * 25 (S.D. Fla. 2011)(physicians who worked under
   the direction of others to perform and submit bills for medically unnecessary services sufficiently
   participated in the operation and management of healthcare practices that employed them). In the
   present case, GEICO has sufficiently alleged that the owners of the respective Clinic Defendants,
   and the physicians who posed as the “medical directors” of the respective Clinic Defendants,
   sufficiently participated in the operation and management of the Clinic Defendants so as to support
   GEICO’s substantive RICO claims under Section 1962(c). See, e.g., DG Esthetic, supra;
   Government Employees Ins. Co., et al. v. Luis Lopez Mas, M.D. et al., S.D. Fla. Case No. 19-cv-
   21183-KMW, Docket No. 71 (sustaining substantially identical RICO claims pleaded in a




                                                     9
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 10 of 18



   substantially identical manner against the owners and medical directors of healthcare clinics that
   were alleged to be racketeering enterprises).
          Accordingly, the Moving Defendants’ motion to dismiss should be denied. 7
   C.     GEICO’s FDUTPA Claims are Legally Sufficient
          In addition, the Moving Defendants advance a legally-defective argument to the effect that
   GEICO’s FDUTPA claims fail to state a cause of action because the FDUTPA does not apply to
   “any person or activity regulated under the laws administered by the Office of Insurance
   Regulation”. See Docket No. 24, pp. 16-17; Fla. Stat. § 501.212(4)(a).
          This is an argument that repeatedly has been raised by defendants in virtually identical PIP
   fraud cases, where it has been rejected by every court to have considered it, including the 11th
   Circuit. See, e.g., State Farm Mut. Auto. Ins. Co. v. Physicians Injury Care Ctr., Inc., 427 F. App’x
   714, 723 (11th Cir. 2011)( holding that because the submission of fraudulent automobile insurance
   claims was “not a type regulated by the Office of Insurance Regulation, the exemption of Fla. Stat.
   § 501.212(4)(a) does not apply.”); DG Esthetic, supra at Docket Nos. 21, p. 5, 22, pp. 13-14, and
   29 (rejecting identical argument); see also Quality Diagnostic Health Care Inc., supra (granting
   GEICO summary judgment on FDUTPA claim that was virtually identical to GEICO’s FDUTPA
   claim in the present case); State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla., 103 F. Supp.
   3d 1343, 1354-1355 (S.D. Fla. 2015)(granting plaintiff-insurer summary judgment on FDUTPA
   claim, where “Defendants engaged in unfair and deceptive acts and practices in the conduct of
   their trade and commerce by unlawfully operating medical clinics, in violation of Florida law. …
   These deceptive acts and practices resulted in harm to Plaintiffs, Plaintiffs’ insureds, and the public
   as a whole.”); Physicians Group of Sarasota, L.L.C., 9 F. Supp. 3d at 1312-1313 (observing that
   the FDUTPA is to be “liberally construed”, and rejecting motion to dismiss plaintiff-insurer’s
   FDUTPA claims based on an PIP fraud scheme); State Farm Mut. Auto. Ins. Co. v. Comprehensive
   Physician Servs., 2014 U.S. Dist. LEXIS 172824 at *6 - *7 (M.D. Fla. 2014)(denying motion to
   dismiss plaintiff-insurer’s FDUTPA claim based on PIP fraud scheme).
          Accordingly, the Moving Defendants’ motion to dismiss should be denied.



   7
     The Moving Defendants argue that GEICO’s FCRCPA, or “Florida RICO”, claims are defective
   for the same reasons that GEICO’s federal RICO claims supposedly are defective. See Docket No.
   24, p. 15. In fact, GEICO’s FCRCPA claims are sufficient for the same reasons that GEICO’s
   federal RICO claims are sufficient.



                                                     10
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 11 of 18



   D.     GEICO’s Allegations are More Than Sufficient to Satisfy Rule 9(b)
          The Moving Defendants also posit that GEICO’s fraud-based allegations are not pleaded
   with the requisite particularity under Rule 9(b). See Docket No. 24, pp. 16-17. The Defendants are
   incorrect, and ignore the weight of authority from this District and other Districts around the
   country, in which anti-PIP fraud complaints with a virtually identical, or even lesser, amount of
   detail were held sufficient under Rule 9(b). See, e.g., DG Esthetic, supra at Docket Nos. 21, 22, 29
   (denying motion to dismiss GEICO’s fraud-based claims – which were pleaded with an identical
   level of detail as the allegations in the present case – based on argument that the complaint was
   insufficiently particularized under Rule 9(b)); Luis Lopez Mas, M.D., supra at Docket No. 71
   (same); Alternative Medical Center of Florida, Inc., supra at Docket No. 17, p. 5 (holding that
   “GEICO’s comprehensive and granularly specific 119-page complaint” – which was pleaded with
   a format and level of detail that is virtually identical to the Complaint in the present case –
   “sufficiently states a cause of action for each of its seven counts.”); Government Employees
   Insurance Co. et al v. Path Medical, LLC et al, M.D. Fla. Case No. 8:17-cv-02848-EAK-TGW,
   Docket No. 112, pp. 15-18 (sustaining fraud-based claims on allegations with a similar level of
   detail in PIP fraud case and noting – among other things – that “[t]he complaint details the []
   [d]efendants’ individual roles in the fraudulent scheme, explains how each of the [] [d]efendants’
   actions furthered the scheme … [t]he complaint contains numerous examples of the arrangement
   in support … [f]urthermore, through the attached exhibit, GEICO provides a comprehensive listing
   of the bills submitted to GEICO as a result of the fraud … .”); KJ Chiropractic Ctr. LLC, 2014 at
   *18 n.4 (GEICO stated fraud claims in anti-PIP fraud case where – as in the present case – it set
   forth the “‘who, what, when, and where’ of the alleged scheme, including specific claim numbers,
   dates of loss, which clinic submitted bills, amounts paid by GEICO as well as type of fraud, date
   of mailing/wire, specific misrepresentations made, and parties who submitted the documents.”).
          More generally, any fair reading of the Complaint should leave the respective Moving
   Defendants with no doubt as to their individual roles in the fraudulent schemes at Doctor Max and
   Wellness Healthcare, respectively. In particular, I. Cabrera, Aleman, and Leva are alleged to have
   directed the affairs of the Doctor Max enterprise, with Leva falsely posing as the “medical director”
   of the Doctor Max clinic, Gomez-Cortes falsely purporting to perform or supervise a massive
   amount of “physical therapy” at Doctor Max, Villafranca, Simon, M. Lopez performing healthcare
   services at Doctor Max without the appropriate level of supervision, and all of these Defendants




                                                    11
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 12 of 18



   acting together to cause the fraudulent billing for those services to be submitted to GEICO.
   Similarly, J. Cabrera, T. Hernandez, Fernandez, and Gomez-Cortes are alleged to have directed
   the affairs of the Wellness Healthcare enterprise, with Fernandez and Gomez-Cortes falsely posing
   as the “medical directors” of the Wellness Healthcare clinic, and with Gomez-Cortes falsely
   purporting to perform or supervise a massive amount of “physical therapy” at Wellness Healthcare.
   See Docket No. 1, ¶¶ 70-267. This is more than sufficient to satisfy Rule 9(b).
          Moving Defendants also posit that GEICO’s Complaint should be dismissed as an
   impermissible “shotgun” pleading, apparently because the discrete counts that are asserted against
   the Moving Defendants all incorporate the same factual narrative (e.g., the factual narrative set
   forth in paragraphs 1-276 of the Complaint). See Docket No. 24, pp. 18-19. As discussed below,
   the Moving Defendants are incorrect.
          “A ‘shotgun’ pleading results when it is impossible for a defendant to know which factual
   allegations of the complaint are meant to support which claims for relief.” RB Jai Alai, LLC v.
   Sec’y of Fla. Dep’t of Transp., 47 F. Supp. 3d 1353, 1366 (M.D. Fla. 2014), citing Anderson v.
   Dist. Bd. of Trustees of Cent. Florida Cmty. Coll., 77 F.3d 364, 365 (11th Cir. 1996). In the 11th
   Circuit, whether or not a complaint amounts to an impermissible shotgun pleading depends on
   whether the discrete counts “are informative enough to permit a court to readily determine if they
   state a claim upon which relief can be granted.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792
   F.3d 1313, 1326 (11th Cir. 2015). In this context, counts that are premised on similar, if not the
   same, factual allegations that are incorporated “pose[] less of the symptomatic problems of shotgun
   pleadings.” Carter v. Courtesy Auto. Group, 13-cv-143-T-30TBM, 2013 U.S. Dist. LEXIS 74505,
   at *2 - *3 (M.D. Fla. May 28, 2013); see also RB Jai Alai, LLC, 47 F. Supp. 3d at 1367 (rejecting
   motion to dismiss complaint as a shotgun pleading, where, “although Plaintiffs’ Second Amended
   Verified Complaint re-incorporates and re-alleges all preceding paragraphs within every count”,
   that was because “[e]ach count alleges similar violations resulting from the same factual
   circumstances”); Clark v. Credit Prot. Ass’n, 2016 U.S. Dist. LEXIS 83343 at *4 (M.D. Fla.
   2016)(“The Complaint is not a shotgun pleading, and does not violate Rule 10(b), because the
   claim is limited to a single set of circumstances that happen to give rise to a claim under two
   separate laws.”)
          In this context, it is worthwhile to note that – in a similar PIP fraud case entitled State Farm
   Mutual Automobile Insurance Company et al v. Physicians Group of Sarasota, L.L.C. et al., M.D.




                                                    12
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 13 of 18



   Fla. Case No. 8:13-cv-01932 – the plaintiff-insurer’s PIP fraud complaint also incorporated the
   same factual narrative by reference into each individual count. See Physicians Group of Sarasota,
   at Docket No. 1. The defendants in the Physicians Group of Sarasota case moved to dismiss,
   arguing that – as a result – the complaint was an impermissible shotgun pleading. Id. at Docket
   No. 5. Even so, the court denied the motion to dismiss in its entirety, finding – among other things
   – that the complaint satisfied Rule 9(b). See State Farm Mut. Auto. Ins. Co. v. Physicians Group
   of Sarasota, L.L.C., 9 F. Supp. 3d 1303, 1311 (M.D. Fla. 2014).
          It also is worthwhile to note that – in the Alternative Medical case – the complaint likewise
   incorporated the same factual narrative into each discrete count, and otherwise was highly similar
   in format and detail to the Complaint in the present case. See Alternative Medical Center of
   Florida, S.D. Fla. Case No. 1:17-cv-21375-RNS, at Docket No. 1, passim. Though the defendants
   in the Alternative Medical case moved to dismiss the complaint, Judge Scola denied the motion,
   and noted – among other things – that “GEICO’s comprehensive and granularly specific 119-page
   complaint sufficiently states a cause of action for each of its seven counts.” Alternative Medical
   Center of Florida, S.D. Fla. Case No. 1:17-cv-21375-RNS, at Docket No. 17, p. 5.
          At bottom, all of the claims asserted in this action incorporate the same factual narrative
   because all of the claims in this case are based on the same factual narrative, including GEICO’s
   detailed allegations demonstrating the impossible number of healthcare services that Gomez-
   Cortes purported to perform or supervise on behalf of various combinations of the Clinic
   Defendants on individual dates. See, e.g., Docket No. 1, ¶¶ 70-117. The Moving Defendants
   cannot legitimately contend that they are “in the dark” as to the nature of GEICO’s claims against
   them. Accordingly, the Moving Defendants’ motion to dismiss should be denied.
   E.     GEICO’s Unjust Enrichment Claims are Legally Sufficient
          Finally, the Moving Defendants suggest that GEICO’s unjust enrichment claim is defective
   because: (i) GEICO supposedly has not sufficiently alleged that each of the Moving Defendants
   received a direct benefit from GEICO’s payments on their PIP claims 8; and (ii) GEICO supposedly
   has other adequate remedies at law. See Docket No. 24, pp. 19-20.



   8
    Like some of the other arguments in the Moving Defendants’ motion papers, their “no direct
   benefit” argument is mentioned only in passing, and the argument is not well-developed. See
   Docket No. 24, p. 19 (contending that GEICO’s unjust enrichment claims should be dismissed
   because “Florida law requires that a benefit must conferred directly from the plaintiff to



                                                   13
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 14 of 18



          Again, the Moving Defendants are incorrect, for various reasons.
          First, GEICO may plead its claims in the alternative.
          Second, the Eleventh Circuit specifically has recognized an insurer’s right to assert an
   unjust enrichment claim based on fraudulent billing submitted through a clinic operating in
   violation of the Clinic Act. See, e.g., Allstate Ins. Co. v. Vizcay, 826 F.3d 1326, 1330-1331 (11th
   Cir. 2016); Silver Star Health & Rehab, supra (holding “State Farm was entitled to seek a judicial
   remedy,” including unjust enrichment, “to recover the amount it paid,” improperly, to an
   unlicensed health clinic on behalf of its policyholders). In fact, the defendants in the substantially-
   similar DG Esthetic case raised these exact same arguments (e.g., that GEICO had other remedies
   at law, and did not sufficiently allege that each of the defendants received a direct benefit from
   GEICO’s PIP payments). See DG Esthetic, supra at Docket Nos. 21, pp. 6-7; 22, pp. 17-18. Even
   so, Judge Altonaga denied the DG Esthetic defendants’ motion to dismiss. See also State Farm
   Mut. Auto. Ins. Co. v. Health & Wellness Servs., 2020 U.S. Dist. LEXIS 38156 at * 51 - * 52
   (S.D. Fla. 2020)(in similar PIP fraud case, rejecting identical argument to the effect that plaintiff-
   insurer had adequate remedies at law, and therefore could not state its claim for unjust enrichment).
          Third, GEICO has alleged facts which – drawing all reasonable inferences in favor of
   GEICO – indicate that each of the Moving Defendants received a sufficiently “direct” benefit from
   GEICO in the form of payment on the claims that they submitted, or caused to be submitted,
   through Doctor Max and Wellness Healthcare, respectively. In any case, “[w]hether [Defendants]
   did or did not receive a direct benefit from Plaintiff is a question of fact that cannot be resolved at
   the motion to dismiss stage ….” Sierra Equity Group, Inc. v. White Oak Equity Partners, LLC,
   650 F. Supp. 2d 1213, 1229 (S.D. Fla. 2009); see also Health & Wellness Servs., supra (rejecting
   argument that clinic associates did not receive a sufficient benefit from the plaintiff-insurer’s
   payments to the clinic, and noting that “there is significant case law holding that a defendant
   is not required to individually receive payments in order for a cause of action for unjust enrichment
   to exist.”)(Internal quotations and citation omitted)(emphasis in original).
          In short, just because the benefit of GEICO’s payments on the Clinic Defendants’
   fraudulent PIP claims may have flowed through Clinic Defendants to the other Defendants does
   not demonstrate – at the pleading stage – that the benefit was “indirect”. See Sierra Equity Group,


   defendant”, but not otherwise explaining why GEICO’s claims in the present case fail to meet this
   supposed “direct benefit” requirement).



                                                     14
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 15 of 18



   Inc., supra; see also Li v. Walsh, 2017 U.S. Dist. LEXIS 114552, *29 (S.D. Fla. 2017)(“[T]his
   Court has recognized that an unjust enrichment claim may go forward where a benefit is conferred
   through an intermediary, finding that direct contact, or privity, is not the equivalent of conferring
   a direct benefit”); Physicians Group of Sarasota, L.L.C., supra, 9 F. Supp. 3d at 1311-1312
   (rejecting identical argument, and noting that “[i]t can be reasonably inferred that individuals
   intimately involved with the organization and operation of the entity that directly received a benefit
   have benefitted themselves so as to support a claim for unjust enrichment against them in their
   individual capacities.”)(Internal quotations and citation omitted); State Farm Mut. Auto. Ins. Co.
   v. A & J Med. Ctr., Inc., 20 F. Supp. 3d 1363, 1368-1369 (S.D. Fla. 2014)(rejecting identical “no
   direct benefit” argument, where defendant knowingly played a key role in unlawful scheme to
   recover PIP benefits).
          Accordingly, the Moving Defendants’ motion to dismiss should be denied.
   II.    The Moving Defendants’ Motion Should be Denied to the Extent That it Seeks a More
          Definite Statement Pursuant to Rule 12(e)

           Federal Rule of Civil Procedure 12(e) allows a party to “move for a more definite
   statement of a pleading to which a responsive pleading is allowed but which is so vague or
   ambiguous that the party cannot reasonably prepare a response. Because of the notice pleading
   standard in federal court, motions for more definite statements are disfavored and generally should
   be granted only if the pleading to which the motion is directed is so vague that the respondent
   cannot reasonably be expected to respond”. Martinez v. QBE Specialty Ins. Co., 2018 U.S. Dist.
   LEXIS 155330 (M.D. Fla., 2018), citing Fed. R. Civ. P. 12(e). Moreover, “Rule 12(e) motions are
   generally disfavored because too often defendants argue that a more definite statement is needed
   simply to delay the progress of the plaintiff's case.” Oconnor & Oconnor, LLC v. Liberty Mut. Ins.
   Co., 2013 U.S. Dist. LEXIS 142621 at *3 (M.D. Fla. 2013).
          In this context – and tellingly – the Moving Defendants do not identify any portion of
   GEICO’s Complaint that is so vague or ambiguous that they cannot reasonably prepare a response.
   See Docket No. 24, passim. Either the Doctor Max and Wellness Healthcare were unlawfully
   operated without legitimate medical directors in violation of the Clinic Act, or they lawfully operated
   in compliance with the Clinic Act. Either the putative healthcare services that were billed through
   Doctor Max and Wellness Healthcare to GEICO were “lawfully provided” and medically necessary,
   or they were not. Either the Moving Defendants illegally billed GEICO for physical therapy services




                                                     15
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 16 of 18



   provided by unsupervised massage therapists – and falsely represented in the billing that the
   masseuses worked under the direct supervision of a licensed physician – or they did not. Either the
   numerous, claim-specific examples of the Moving Defendants’ fraudulent treatment and billing
   practices that are set forth in the Complaint are accurate, or they are not.
           Simply put, GEICO’s Complaint presents a straightforward, easily understandable narrative
   setting forth detailed facts regarding the Moving Defendants and their fraudulent activities. See
   Docket No. 1, passim. Indeed – and as discussed above – GEICO’s Complaint in this action is
   sufficiently detailed and clear to withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6)
   and 9(b), let alone a motion for a more definite statement.
           The Moving Defendants’ contention that GEICO’s Complaint is somehow vague or
   indefinite is belied by two recent decisions from district courts within the 11th Circuit in which
   motions for a more definite statement were denied. See Docket No. 11, pp. 19-20. Both cases –
   Gov't Emples. Ins. Co. v. Benefica Health Ctr., Corp., 2017 U.S. Dist. LEXIS 66542 (S.D. Fla.
   2017) and Alternative Medical Center of Florida, Inc., supra – involved substantially similar PIP
   fraud complaints, featuring substantially similar allegations and a virtually identical format and
   level of detail. 9 In Benefica, the Honorable Federico A. Moreno denied the defendants’ motion for
   a more definite statement under Rule 12(e). As Judge Moreno observed:
           The amended complaint provides more than adequate information for Defendants to
           respond in good faith. Defendants are on clear notice of their alleged fraudulent conduct as
           the amended complaint alleges, inter alia, that Benefica was unlawfully operating without
           a legitimate medical director; that the putative health care services billed through Benefica
           were fraudulent; and that Defendants illegally billed GEICO for services. The amended
           complaint is not unintelligible. To the contrary, although it does not specify all allegedly
           fraudulent reimbursement claims, it provides thousands of examples, each containing
           Benefica's claim number, the date received, CPT code, and purported date of service. To
           the extent any allegations are unclear due to a lack of specificity, they are more
           appropriately clarified by discovery.


   9
     For example – and as in the present case – in both the Benefica case and the Alternative Medical
   Center of Florida case, GEICO alleged that the defendant healthcare clinics and their associates
   submitted fraudulent billing for physical therapy services that unlawfully were performed by
   unsupervised massage therapists, falsely represented in the billing that a licensed physician had
   either personally performed or directly supervised the physical therapy services, and falsely
   represented that the services were medically necessary, and in some cases that the services actually
   had been performed. By extension, in both the Benefica case and the Alternative Medical Center
   of Florida case – as in the present case – GEICO alleged that the defendant healthcare clinics
   lacked legitimate medical directors, and therefore were operating in violation of the Clinic Act.



                                                      16
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 17 of 18



   Id. at *5; see also Alternative Medical, supra, Docket No. 17, fn. 1 (denying motion for more
   definite statement based – as in the present case – on the defendants’ failure to meet and confer as
   required by the local rules, but noting, in any case, that “had the Court assessed Alternative
   Medical’s motion for a more definite statement on its merits it likely would have reached the same
   conclusion: the complaint ‘provides more than adequate information for Defendants to respond’
   and is far from unintelligible.”)
          GEICO’s Complaint is in all material respects identical to the complaints in Benefica and
   Alternative Medical. Therefore, GEICO respectfully submits that the present motion for a more
   definite statement should be denied for the same reasons that Judge Moreno denied the Benefica
   defendants’ motion for a more definite statement.
          Accordingly, the Moving Defendants’ motion should be denied to the extent that it seeks a
   more definite statement.
   III.   To the Extent That the Court Finds any Defect, GEICO Requests Leave to Replead

          GEICO believes that its Complaint adequately alleges its claims against the Defendants. To
   the extent, however, that the Court finds the Complaint to be inadequate in any manner, GEICO
   respectfully requests leave pursuant to Fed. R. Civ. Proc. 15(a) to serve an amended complaint, as it
   believes that any such inadequacies would be merely issues of technical pleading rather than
   substantive defects in the claims. When a party requests leave to amend its complaint, permission
   generally should be freely granted. See, e.g., Moreno v. Moore, 2019 U.S. Dist. LEXIS 190792
   (M.D. Fla. 2019).
                                            CONCLUSION

          For the reasons stated above, the Moving Defendants’ motion to dismiss and alternative
   motion for a more definite statement should be denied in its entirety.
   Respectfully submitted,

   /s/ Timothy J. Bang                                   /s/ John P. Marino
   Timothy J. Bang (admitted pro hac vice)               John P. Marino (FBN 678783)
   RIVKIN RADLER LLP                                     Lindsey R. Trowell (FBN 814539)
   926 RXR Plaza                                         Kristen Wenger (FBN 92136)
   Uniondale, New YORK 11556                             SMITH, GAMBRELL & RUSSELL, LLP
   Phone (516) 357-3000                                  50 N. Laura Street, Suite 2600
   Timothy.bang@rivkin.com                               Jacksonville, Florida 32202
                                                         Phone (904) 598-6100
                                                         Facsimile (904) 598-6204



                                                    17
Case 1:20-cv-21558-KMW Document 32 Entered on FLSD Docket 06/25/2020 Page 18 of 18



                                                         jmarino@sgrlaw.com
                                                         ltrowell@sgrlaw.com
                                                         kwenger@sgrlaw.com


                                    CERTIFICATE OF SERVICE

           I certify that on June 25, 2020, I electronically filed the foregoing document with the Clerk

   of the Court using the CM/ECF system, which will provide notice to the counsel of record on the

   attached service list.


                                                         /s/ John P. Marino




                                                    18
